HALL, District Judge,
held that the evidence of the mate of the Ship Carpenters is enough to show that no proper lookout, such as was required by the darkness of the night, the speed of the vessel, and the number of vessels known to be in that neighborhood, was kept on board the Ship Carpenters. That she was not, therefore, free from fault. That as to the Shark, the testimony showed that the collision occurred very soon after the watch was changed; that for a short time before and during and after the change of watch, no very careful lookout was kept; that when the light of the Ship Carpenters was seen, it was seen almost simultaneously by the mate, who was nearly amidships, and by the lookout, who was near the jib; that it came suddenly upon the vision of both, and that they saw the sails almost at the same instant, and when the vessel was but a very short distance off. so short that' nothing could then be done to avoid the collision. That all this is inconsistent with the keeping of such a lookout on board the Shark as her speed, the darkness of the night, and the locality required. That the Shark, therefore, was also in fault in this respect. That the speed of both vessels, if not entirely unjustifiable, was such as to require the most extraordinary vigilance of the most effective and constant lookout The Pepperill, 1 Swab. 12; Union S. S. Co. v. New York & V. S. S. Co., 24 How. [65 U. S.] 307, 314. That both vessels being in fault in this case, the damages must be apportioned between them, without costs to either party.